Title: From Thomas Jefferson to James Monroe, 13 August 1821
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Aug. 13. 21.
You have seen announced in several of our papers an intention of the Polonese nation to erect a monument near Cracow to the memory of Genl Koscuzko, and their wish that England and the US. by joining in contributions, might give a proof of the interest they take in his character; that for this purpose, they had addressed a letter to Ld Holland in Engld and to myself in the US. I recieved in fact such a letter some weeks ago from the President of the Senate of Cracow, with an indication that it should be communicated to you also. much at a loss to devise in what way I could get about the execution if this proposition, I have held the subject for some time under consideration: retired, as I am, among the mountains of our interior country, I see nobody but the farmers of my neighborhood who would consider contributions to public monuments in other countries as very foreign to the condition and business of their lives. I have been so long withdrawn too from intercourse with the world that I no longer know who of Kosciuzko’s fellow souldiers are now living as from them we might expect the most zealous cooperation in rendering this last testimony of respect to him; and above all other considerations, the heavy hand of age, paralysing the faculties both of body and mind, have rendered me quite unequal to the correspondence it might require, and unfit to become the center of such an operation independant of the express intimation to communicate the paper to you, I should of my self have turned my views first to you, as the friend of his fame, and aid of my age; and because should any communications with Ld Holland be expedient, your acquaintance with him would open the door to them. notwithstanding—therefore the burthens of business which your office imposes on you I have hoped that in your position you could put the thing into an organised course with little trouble. you know who remain of his former companions in arms, and where to be found, you could probably think too of some person in each state and great city, who would undertake with zeal the necessary sollicitations, and  you could command attentions which would not be yielded to me. the trouble of drawing a circular, which the scriber by whom you are surrounded would multiply would, I hope, be the principal labor imposed on you, for I presume the contributions should be deposited in convenient bank. from whence they could be easily brought together for remittance, or (which is very possible under present distresses) should their amount fall short of what might be deemed worthy of acceptance, they could be readily restored to the Contributors, and an apology to the Senate of Cracow be given on reasonable ground; I suggest this course by way of example only, for you may probably device some other more practicable and promising I inclose you the papers sent to me, and knowing the labors of reading to which you are subjected, I would point out to you the letter of the President, and the Proclamation of the Senate No 1. as the material papers for explaining to you their wishes & expectations. I hope you will excuse this trespass of age leaning on younger shoulders, to relieve itself from a burthen to which it is unequal, from such an one I never shrunk while I had force to encounter it & in all events be assured of my constant & affectionate friendship & respectTh: Jefferson